DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claim 1 is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sanami et al. (US 2010/0247857) with evidentiary reference Nitto Product Data Sheet No. 532 published January 2018 (www.nitto.com) and further in view of Aihara (US 2012/0188690).
	Regarding claim 1, Sanami discloses a waterproof sound-permeable membrane comprising a waterproof sound-permeable membrane (1) which can slacken (i.e., having elasticity; 0043-0044, Fig. 1b and 1c); a first adhesive layer having a hole therein (31) attached to a front surface of the waterproof sound-permeable membrane (0058, Fig. 6A); and a reinforcement member (2) having a stiffness higher than that of the waterproof sound transmitting layer given it reinforces the waterproof sound-transmitting layer (0048).

    PNG
    media_image1.png
    192
    382
    media_image1.png
    Greyscale

	Sanami, while teaching that the reinforcing member may have a different size and structure from the membrane (0049), does not disclose the reinforcing layer being disposed inside the hole of the first adhesive layer and being spaced apart from the first adhesive layer inside of the hole.
	Aihara, in the analogous field of waterproof-sound-transmitting structures (0003), discloses a speaker sheet (206) comprising vibrating sheet (205) and an anti-rattle sheet (203). The anti-rattle sheet being housed in the middle of the speaker sheet and 

    PNG
    media_image2.png
    310
    548
    media_image2.png
    Greyscale

	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the reinforcing member of Sanami, to be formed in the middle of the water-proof sound-transmitting area, be disposed inside the hole of the first adhesive layer and be spaced apart from the first adhesive layer inside the hole as taught by Aihara, to reduce self-resonance which may occur in the sound-transmitting layer (0065).
	Modified Sanami does not expressly teach the reinforcement member being disposed inside the hole of the first adhesive layer and spaced apart from the first adhesive layer inside to hole to suppress the stretchiness of the waterproof sound-transmitting layer when a water pressure is applied. However, only if such structural difference exists, does the recitation serve to limit the claim. Given modified Sanami teaches the claimed structure i.e., a reinforcement member disposed inside the hole of 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Regarding claim 2, Sanami teaches the reinforcing member provided on only one surface of the porous membrane or both surfaces (0049). Sanami does not explicitly state that the reinforcement member is formed to improve the water pressure resistance characteristic of the water proof sound-transmitting layer. However, Sanami teaches the reinforcement member being formed of a resin material such as polyester, polyethylene and aramid resin (0048), which are the same materials as taught in applicants specification (see paragraph 0053). Applicant’s specification further teaches 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Regarding claim 3, Sanami does not expressly teach a thickness of the reinforcement member. However, in the examples, Sanami teaches a total thickness (waterproof sound-permeable membrane and reinforcing member) of 20 µm (0073) and use of a double-stick tape, No. 532 manufactured by Nitto Denko Corp. (0074). As evidenced by Nitto, the smallest standard size tape thickness is 0.06 mm (60 µm; standard sizes page 1). Therefore, the thickness of the reinforcement member is 
	Regarding claim 4, Sanami teaches a ring-shaped reinforcing member (0049, Fig. 2C).
	Regarding claim 5, Sanami teaches the film having a water pressure resistance of 240 kPa (0073; 2.4 atm).
	Regarding claim 6, Sanami teaches the reinforcement member being formed of a resin material such as polyester, polyethylene and aramid resin (0048).
	Regarding claim 7, Sanami teaches the waterproof sound-permeable membrane being reinforced with the reinforcing member, thereby the reinforcing member hardens the waterproof sound-transmitting layer.
	Please note, claims 3 and 7 include product by process language regarding the recitation of “is formed”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence 
	Regarding claim 8, given the reinforcing member of modified Sanami is disposed inside of the hole of the first adhesive layer, the water proof sound-transmitting layer will comprise a first area for acoustic transmission that is disposed on the outer circumference of a second area (the area where the reinforcing member is) that is for reinforcing the strength of the waterproof sound-transmitting layer.
	Regarding claim 9, Sanami teaches the reinforcing member having a ring shape (0049). Therefore including a third area disposed on the inner circumference of the second area having a ring shape and for acoustic transmission. 
	Regarding claim 10, again, as the reinforcing member of modified Sanami is disposed within the hole of the first adhesive layer, the speaker sheet will further include a fourth area disclosed on the outer circumference of the first area to be adhered to the first adhesive layer.
	Regarding claims 11 and 12, Sanami teaches a ring-shaped adhesive layer having a hole formed therein and adhered to both surfaces of the waterproof sound transmitting layer (Fig. 6A and 0058).

Response to Arguments
Applicant’s arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
Applicant argues that the Aihara anti-rattle sheet (203) is not an element for suppressing the stretchiness the waterproof sound-transmitting layer when a water pressure is applied. Applicant argues that the anti-rattle sheet adjusts self-resonance but not the stretchiness of the waterproof sound-transmitting layer. Applicant argues that a person of ordinary skill would have to dispose the anti-rattle sheet on a PET layer and thus the structure of the reinforcement member being on the waterproof sound-transmitting layer would not be achieved.
	The examiner respectfully disagrees with applicant’s arguments. In particular, it is noted that Aihara is a teaching reference used to teach a member disposed inside of a hole of the first adhesive layer, formed on one surface of another layer and spaced apart from the adhesive within the hole. While Aihara does not disclose all the features of the present claimed invention, as Aihara is used as a teaching reference, it is not necessary for the secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 842 F. 2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather, this reference teaches a certain concept, namely a structure in which a member is disposed inside of a hole of the first adhesive layer and spaced apart from the adhesive within the hole, and in combination with the primary reference, discloses the presently claimed invention. 
	As discussed previously, the anti-rattle sheet of Aihara is fixed to the vibrating sheet (205) to reduce self-resonance within the vibrating sheet (0065). Aihara defines self-resonance as being standing waves that occur in the vibrating sheet, thus the examiner maintains that the anti-rattle sheet is used as a reinforcement member. This is 
	Sanami teaches that the reinforcing member may or may not be the same as that of the resin porous member. Aihara teaches a reinforcing member (the anti-rattle sheet) which is disposed inside a hole of a first adhesive layer (215), formed on the surface of another layer, and spaced apart from the first adhesive layer inside the hole. A person of ordinary skill is motivated to adopt the structure of the reinforcing member of Aihara to reduce self-resonance in the resin porous membrane layer. A person of ordinary skill would not need include all of the layers as taught in Aihara i.e., the proposed modification would not require the anti-rattle sheet to include the vibrating sheet, given the motivation to reduce self-resonance is achieved by the anti-rattle sheet itself. There is a reasonable expectation of success that a person of ordinary skill would have found it obvious by adopting the structure as taught in Aihara, self-resonance in the resin porous membrane layer of Sanami would be reduced.
	Neither Sanami nor Aihara expressly teach that the reinforcement member is disposed inside the hole of the first adhesive layer, formed on the one surface of the water proof sound-transmitting layer and spaced apart from the first adhesive layer inside to the hole to suppress the stretchiness of the waterproof sound-transmitting layer when a water pressure is applied. However, only if a structural difference exists does the recitation serve to limit the claim. As discussed in the rejection, modified Sanami teaches the claimed structure. Aihara provides motivation to dispose a reinforcing member inside a hole of a first adhesive layer and spaced apart from the adhesive layer inside the hole; and Sanami teaches a reinforcing member disposed on one surface of a waterproof sound-transmitting layer. Additionally, Sanami teaches the reinforcement member being formed of a resin material such as polyester, polyethylene and aramid resin (0048), which are the same materials as taught in applicants specification (see paragraph 0053).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781